Howell, J.
The defendant has appealed from a judgment against her on three promissory notes, made by her on twenty-second January, 1859, due all in the month of March 1860, to' the order of and endorsed by Mrs. Valery Hebert, and to the suit on which she pleaded the general denial. In this court she has filed the plea of prescription of five years.
Suit was instituted on the fifteenth October, 1866, and citation was served on fifteenth November following. No interruption of prescription appears, although the witnesses were interrogated as to a demand and promise of payment. Their answers show that the- defendant has refused to pay the notes or acknowledge her obligation to do so. We consider that on the face of the notes and the record prescription has accrued, and as no application has been made to. have the cause remanded to show an interruption, we must sustain the plea.
It is therefore ordered that the judgment appealed from be reversed, and that there be judgment in favor of the defendant with costs in both courts.